﻿The Dominican Republic was
among the countries that founded the United Nations. But
this is only the third time, in 51 years, that its Head of
State has come to address the General Assembly. Perhaps
the reason for this noticeable absence of our country during
the many years that this great annual event has been held
is that following the Second World War, the international
system revolved around super-Power rivalry, giving rise to
the cold war. In context, it is probable that our leaders felt
that their presence here would have been merely symbolic,
with no real importance.
That this may have been the case in the past, but the
world has changed. From the dramatic transformations in
the geopolitical environment, a multi-polar international
system has emerged, in which the economy matters more
than ideologies and military conflicts. This reorganization
of the international system on the basis of strategic
economic objectives has been accompanied by a scientific
and technological revolution, a revolution of knowledge that
spread across the planet and brought about the most
profound change ever experienced in the history of
humankind, turning the world into one large neighbourhood.
In the new international order that arose following the
cold war, the Dominican Republic could not remain
isolated. That is why we are here today: to proclaim to the
world that the Dominican Republic is now actively joining
the group of nations represented in this multilateral
Organization, so that, through international contacts and
exchange, it can contribute to forging a better future for
humanity and, accordingly, a more promising future for
Dominicans.
To ensure our participation in the various forums of
the United Nations forums, exercising all the rights that
have been bestowed upon us, we proceeded, first, to pay
our financial debts in full. To the Dominican Republic,
the payment of our arrears is evidence of our confidence
and faith in the capability of the United Nations to play
a role in the international arena to guarantee international
peace and security as well as respect for human dignity
and fundamental human rights.
Nevertheless, just as we understand that the world
has changed, that there is a new international agenda
governed by the common concerns of all peoples over
environment preservation, population growth, respect for
human rights, strengthening of democratic systems,
recognition of women’s rights, and the social and
economic development of nations, we also understand that
this Organization must be renewed and readapted to the
new world circumstances.
Latin America and Africa do not have permanent
representatives on the Security Council, and Asia has only
one. This means that there is uneven representation in that
important body, which is incomprehensible in an
Organization whose Members enjoy equal footing, on the
principle that they are all sovereign States. It is our
humble suggestion that the Security Council should be
extended to enable Asia, Africa and Latin America to
have two permanent seats on that body and that the
number of non-permanent representatives be increased to
democratize the decision-making machinery in that forum
for peace.
In one of his most frequently-cited works on the
Caribbean, entitled El Caribe, Frontera Imperial, the
former Dominican President and author, Juan Bosch,
wrote as follows:
“The history of the Caribbean is the history of
the struggle of empires against the peoples of the
region in order to rob them of their rich lands. It is
also the history of the struggle of empires against
one another to rob the possessions each one had
conquered. Lastly, it is the history of the peoples of
the Caribbean to free themselves from their imperial
masters.”
This direct contact with the major Powers over the
course of five centuries, a product of these confrontations,
5


has marked the Caribbean, perhaps forever, with a
particular stamp of fragmented histories, and different
cultures and languages. Yet we are always seeking unity
within diversity.
Recent years have brought greater understanding and
closer bonds between us, based on the understanding that
we have a common destiny. As proof of this, our country
is a founding member of the Association of Caribbean
States (ACS), an organization bringing together nations that
are very different both in ethnic terms and in development
levels, and thus reflecting the richness and variety of our
region.
We would be pleased to see formal contact with and
backing from the United Nations for that recently created
body, in support of the efforts we have made to strengthen
our relations and to work for our peoples’ development.
Similarly, we have been participating in the Caribbean
Forum of African, Caribbean and Pacific (ACP) States,
which is made up of Caribbean countries that benefit from
the Fourth Lomé Convention. This forum has carried out a
series of regional projects financed with European Union
resources.
As an observer, and aspiring full-fledged member, of
the Caribbean Community and Common Market
(CARICOM), we view with great interest the widening and
deepening relationship between the United Nations and
CARICOM. We urge that the necessary steps are be taken
to intensify the cooperation and coordination between the
two institutions, which would enable us to achieve our
common goals.
The countries of the Caribbean are facing the
challenges of current circumstances, as the advantages of
access to markets are being eroded because of the
implementation of World Trade Organization agreements,
the effects of a single European market, the consolidation
of the North American Free Trade Agreement (NAFTA)
and the movement towards reciprocity and similar trends.
Our participation in preferential access schemes
depends on the observance of established standards with
regard to workers’ rights, human rights, intellectual
property rights, the environment and civil liberty — matters
that go beyond economic considerations.
We have gained certain advantages from preferential
trading with the United States and the European Union, as
a result of greater prosperity that led to an increase in
import demand from those countries and an increase in
tourism in the Caribbean. By contrast, we must endure the
complications of the new rules and harmonization
standards that have come into force. We have not yet
taken full advantage of the benefits deriving from such
concessional agreements as the Fourth Lomé Convention,
the Generalized System of Preferences, and the Caribbean
Basin initiative.
Our high dependence on foreign trade, the shortage
in the supply of goods and services and unsuitable
marketing methods constitute elements of vulnerability
that affect, to a greater or lesser extent, all the countries
of the region. We must overcome these limitations and
define areas in which we can be competitive.
Strengthening cooperation is one way to support the
Caribbean integration process and rectify such
weaknesses.
When referring to the Caribbean, let us not forget
the situation in Haiti, the country with which we share the
island of Hispaniola. We view with sympathy the process
of democratization that is unfolding in that country, and
we appeal to the international community to do its utmost
to assist in the huge task faced by the children of the
country of Toussaint L’Ouverture in constructing a better
future for their countrymen.
One of the first foreign-policy actions of our
Government was to encourage a cooperative and friendly
relationship between the Dominican Republic and Haiti,
and we put in place the Joint Bilateral Commission. After
a fruitful meeting, which took place a few day ago in
Port-au-Prince, that Commission agreed to a series of
technical exchange agreements in the fields of tourism,
agriculture, trade and investment, sports and border and
immigration matters. Furthermore, we defined the
conditions for joint strategies to take advantage of funds
provided by multinational sources, such as those granted
by the European Union under the terms of the Fourth
Lomé Convention.
I would now like to direct the attention of the
General Assembly to a subject that just a few years ago
was on the front pages of all the newspapers of the world
and that, even though it still has a considerable impact on
the effectiveness of development policies, has vanished
from the world’s attention: the problem of foreign debt.
The countries of the region have carried out a series of
adjustment programmes in an attempt to regain external
financial solvency. Nonetheless, there are still
considerable imbalances as a result of the burden of debt
6


servicing, without a corresponding recovery in the terms of
exchange that would allow us to create greater resources
through our exports.
In the case of the Dominican Republic, foreign debt
increased 13-fold between 1964 and 1994. Today, thanks to
our extraordinary efforts, our country is now current with
its international creditors, which means that we are eligible
for further external financing. However, being current with
our payments to international credit organizations has meant
that our Government has incurred greater social debts to the
Dominican people. There are fewer resources to invest in
education, health, housing and social security and,
ultimately, to deal with the critical situation of poverty that
affects most of our people.
In its 51 years of existence, the United Nations has
made extraordinary efforts to eradicate bellicose conflicts in
different parts of the world and to contribute to the
maintenance of peace and international security. But great
human sacrifice is inherent in the theatre of war, and our
impoverished neighbourhoods have adopted the names of
war-torn places, symbolizing the extent of their fight
against misery. In the Dominican Republic the poor and
marginalized neighbourhoods have adopted such names as
Viet Nam, Katanga and Cambodia; none of them, of course,
is called Sweden, Japan or Germany. This means that this
international Organization’s new role is to guarantee
international peace and security through mechanisms to
promote the economic and social development of the less
fortunate nations.
For this reason, with respect to debt, our country
believes that multilateral organizations that provide
development assistance and the donor Governments,
together with the debtors, must find more lasting solutions
to the burden of foreign debt servicing, so that we can
release resources that can immediately be used to fight
poverty and to stop the deterioration of the environment.
We have made progress in that regard, and it is fair to
recognize that the G-7, the International Monetary Fund, the
World Bank and the regional banks for development
assistance, such as the Inter-American Development Bank,
have consistently designed and implemented important
mechanisms to alleviate the foreign-debt burden, among
which the so-called Brady plan and the G-7 programmes
for the reduction of bilateral debt stand out.
However, in the near future we will need to review
some of the sacred principles prevalent in the international
financial community now for many years, such as those
related to the Paris Club cut-off date and the impossibility
of debt restructuring with multilateral organizations. This
affects especially the so-called least developed countries,
which could receive preferential treatment in this regard.
The Dominican Republic therefore urges all interested
parties to move forward to enable the underdeveloped
countries to implement viable programmes against poverty
and marginalization, within a financially sustainable
context.
In addition to the fight against poverty, at this stage
of reforming the international system it is important to
take all appropriate measures to fight terrorism and illegal
drug trafficking, scourges that deeply affect the normal
development of mankind. Recently, international drug
cartels have tried to use Caribbean routes to carry out
their illegal operations. The Dominican Republic has been
taking all possible measures to prevent the use of its
territory as a medium for drug trafficking and drug use.
For Dominicans, drug use and trafficking are a national
security problem, which we will fight with the necessary
force to eliminate an evil that has become the great
plague of mankind at the end of the twentieth century.
In expressing its willingness to play a more active
role in the international system, the Dominican Republic
also expresses its concern at the many unresolved
conflicts in different parts of the world. We advocate a
definitive and peaceful resolution of the conflict in Bosnia
and Herzegovina; of the search for peace in Middle East
between the Government of Israel and the Palestine
Liberation Organization; of cooperation and assistance
with regard to situations such as those of Somalia,
Burundi and Liberia. As to the Republic of China on
Taiwan, we believe that due to its location in the centre
of East Asia, its security and stability bear a close relation
with the peace and prosperity of that region, and we
therefore encourage both the sides along the Taiwan Strait
to resume constructive dialogue with a view to achieving
mutual cooperation and understanding. We believe that
the parallel participation of both sides in the United
Nations would be conducive to maintaining peace.
We stand at the threshold of a new century and a
new millennium, which will bring new challenges as well
as new opportunities for human progress, and an
Organization such as the United Nations has always
served to stimulate the noblest of human aspirations. The
Dominican Republic, trusting in God and in the creative
capacity of its people, aspires to be a spokesman and an
instrument for channelling the ideals of justice, peace,
7


democracy and prosperity, which inspire the civilized
nations of the world.


